Delaware ‘The First State’ I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY "INTELISYS AVIATION SYSTEMS OF AMERICA INC." IS DULY INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE EXISTENCE SO FAR AS THE RECORDS OF THIS OFFICE SHOW, AS OF TEE NINTH DAY OF NOVEMBER, A. D. 2007. AND I DO HEREBY 1'uRTHER CERTIFY THAT THE FRANCHISE TAXES HAVE BEEN PAID TO DATE. [SEAL] /s/Harriet Smith Windsor 3051961 8300 Harriet Smith Windsor. Secretary of State AUTHENTICATION: 6150116 071210911 DATE: 11-0907
